Journal Entries (1825): Journal 4: (1) Motion for extension of time to plead, answer, or demur *p. 54; (2) motion to expunge or overrule demurrer *p. 67; (3) time given to plead, answer, or demur; motion to set demurrer for argument; continued *p. 75; (4) continuance rescinded, dismissed *p. 76.
Papers in File: (i) Bill of complaint; (2) writ of subpoena and return; (3) demurrer; (4) amended and supplemental bill; (5) motion for extension of time to plead, answer, or demur; (6) precipe for subpoena; (7) motion for injunction and for receiver; (8) motion to expunge or overrule demurrer; (9) notice of motion to expunge or overrule demurrer; (10) writ of subpoena and return.
Chancery Case 64 of 1825.